DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 01/12/2022 was entered.
Claims 1 and 5-8 are pending in the present application, and they are examined on the merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al (US 6,180,398) in view of Gall (WO 2012/021730; IDS), Tang (US 2012/0276138) and Luytjes et al (US 9,107,939) for the same reasons already set forth in the Office Action dated 07/12/2021 (pages 2-9).  This same rejection is restated below.
The instant claims are directed to a vaccine combination comprising: (a) a priming composition in the form of a spray, aerosol or nebulizer solution, comprising an adenoviral vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide, wherein the nucleic acid construct encodes polypeptides comprising (i) the one boosting composition comprising at least one immunogenic polypeptide comprising fusion protein F of RSV, wherein at least one epitope of the immunogenic polypeptide encoded by the nucleic acid construct comprised in the priming composition is immunologically identical to at least one epitope of the immunogenic polypeptide comprised in the boosting composition, for use in a prime-boost vaccination regimen, wherein the priming composition is administered intranasally and at least one boosting composition is subsequently administered intramuscularly.
Klein et al already disclosed an immunization strategy to provide protection against disease caused by infection with a paramyxoviridae virus, specifically respiratory syncytial virus (RSV), using a priming composition comprising a recombinant virus (e.g., a poxvirus such as an avipox virus) expressing at least one RSV protein  (e.g., at least one of the F, G and M proteins of RSV) or immunogenic fragment thereof, and a booster composition comprising at least one purified RSV protein (e.g., F, G and M proteins of RSV or a mixture of two or three of these RSV proteins) or immunogenic fragment thereof, which may be adjuvanted with alum (see at least the Abstract; Summary of the Invention; particularly col. 5, lines 11-29; and issued claims 1-9).  Klein et al stated explicitly “A priming intranasal administration of a recombinant virus expressing at least one RSV or PIV protein or immunogenic sequence there first is made to the host followed by a booster administration of at least one purified RSV or PIV protein or immunogenic fragment thereof, which may be adjuvanted with alum” (see Abstract).  Klein et al also disclosed that it has been known in the prior art that following RSV infection, in addition to the antibody response generated by the F and G heterologous prime-boost); and virus was not detected in the lungs of the primed-boosted mice when they were challenged intranasally with mouse-adapted RSV-A2 subtype (col. 14, lines 43-47; and col. 16, lines 35-42).  In contrast, 3 out of 6 mice that were primed and boosted with the ALVAC-F recombinant virus (homologous prime-boost) had low, yet detectable in their lungs (col. 16, lines 37-40).  It is also noted that issued claims 1-9 of US Patent 6,180,398 do not limit the priming composition and the boosting composition being administered to a host at the same site or by the same route of administration (e.g., intranasal and/or intramuscular). 
Klein et al did not teach specifically at least that the priming composition in the form of a spray, aerosol or nebulizer solution comprising an adenoviral vector comprising a nucleic acid construct encoding polypeptides comprising the fusion protein F of RSV, nucleoprotein N of RSV and matrix protein M2 of RSV.
At the effective filing date of the present application (07/05/2012), Gall already disclosed using a replication-deficient simian monkey adenoviral vector (e.g., E1-Homidae (e.g., humans, chimpanzees, gorillas, and orangutans, which are also referred to as the great apes) (page 20, lines 18-21).  Gall also stated explicitly “the RSV antigen can include all or part of, for example, the NS1 protein, the NS2 protein, the N protein, the P protein, the M protein, the SH protein, the G protein, the F protein, the M2-1 protein, the M2-2 protein, and the L protein” (page 29, lines 26-29); and “the gene transfer vector of the priming composition and/or the boosting composition can comprise multiple nucleic acid sequences encoding two or more different antigens, as described herein” (page 42, lines 7-9).  Gall taught that suitable formulations for the composition include aqueous and non-aqueous solutions, isotonic sterile solutions, including a buffered saline solution (page 38, first full paragraph); and the composition can be administered to a mammal via any route of administration, including intramuscular injection or intranasal administration (page 39, first full paragraph).  Gall also taught specifically that in one embodiment, the immune response is “primed” upon administration of the composition containing the simian adenoviral vector, and is “boosted” upon administration of the boosting composition, wherein the boosted composition contains a human serotype 5 adenoviral vector or alternatively the boosted composition contains an RSV protein with or without a suitable immunization with rAd28-F did not fully protect the animals but the addition of the M/M2 antigen to the immunization with rAd28-F improved viral clearance in lungs and noses post challenge (Figs. 14B-C).
Additionally, Tang already showed that intranasal administration of E1/E3-defective adenovirus particles may confer rapid and broad protection against viral and bacterial pathogens in a variety of disease settings (e.g., influenza virus, RSV, Bacillus anthracis), with protective responses lasted for many weeks in a single-dose regimen but when a pathogen-derived antigen gene (e.g.,  was inserted into the E1/E3-defective adenovirus genome, the antigen-induced protective immunity against the specific pathogen was elicited before the adenovirus-mediated protective response declined away, thus conferring rapid, prolonged and seamless protection against pathogens (see at least Abstract; Summary of the Invention; and Examples).  Tang also taught that the adenovirus are not limited to human adenovirus, non-human primate adenovirus, canine adenovirus or porcine adenovirus (paragraphs [0046]-[0047]).  Example 2 demonstrated that intranasal instillation of ∆E1E3 Ad5 2 days prior to challenge protected 100% of mice against a lethal dose of live A/Puerto Rico/8/34 H1N1 IFV, but there was no protection when ∆E1E3 Ad5 was administered by intramuscular injection (paragraph [0106]).
Moreover, at the effective filing date of the present application Luytjes et al already taught a pharmaceutical composition comprising human RSV virions having the gene for administration by inhalation the pharmaceutical composition is in the form of an aerosol spray from pressurized packs or  a nebulizer, wherein the virions are present in a carrier such as water, buffered saline solution for intranasal delivery along with the use of a suitable propellant (Abstract; and particularly col. 7, lines 33-63).
Accordingly, it would have been obvious at the effective filing date of the present application for an ordinary skill in the art to modify the teachings of Klein et al by also preparing a priming composition in the form of a spray, aerosol or nebulizer solution for intranasal administration, wherein the priming composition contains an adenoviral vector comprising a nucleic acid construct encoding polypeptides comprising the fusion protein F of RSV, nucleoprotein N of RSV and matrix protein M2 of RSV, along with a boosting composition comprising protein fusion F protein of RSV for intramuscular administration in a heterologous prime-boost vaccination to treat a mammalian subject in need thereof, in light of the teachings of Gall, Tang and Luytjes et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Gall already taught using a priming composition comprising a replication-deficient simian monkey adenoviral vector comprising multiple sequences encoding two or more different RSV antigens such as the F protein, the N protein, the M2-1 protein and the M2-2 protein in a heterologous prime-boost vaccination for treating or preventing RSV infection in a mammal; particularly successfully demonstrated additional CD4+ and CD8+ T cell responses for M/M2 antigens enhanced the F-induced protective response using rAd28 vectors.  An ordinary skilled in the art would to take advantage of the E1/E3-defective adenovirus-mediated rapid and broad protection against a viral and bacterial pathogens via intranasal administration but not via intramuscular injection as taught by Tang; and an RSV vaccine in the form of an aerosol spray from pressured packs or a nebulizer has also been taught successfully by Luytjes et al.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Klein et al, Gall, Tang and Luytjes et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.
The modified priming composition and boosting composition resulting from the combined teachings of Klein et al, Gall, Tang and Luytjes et al are indistinguishable and encompassed by the vaccine combination as claimed.
Please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
prima facie obvious in the absence of evidence to the contrary.

Claims 5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al (US 6,180,398) in view of Gall (WO 2012/021730; IDS), Tang (US 2012/0276138) and Luytjes et al (US 9,107,939) as applied to claims 1 and 6 above, and further in view of Colloca et al (US 2012/0027788) for the same reasons already set forth in the Office Action dated 07/12/2021 (pages 11-12).  This same rejection is restated below.
The combined teachings of Klein et al, Gall, Tang and Luytjes et al were presented above.  However, none of the cited references teaches specifically using a non-human great ape-derived adenoviral vector (e.g., a chimpanzee adenoviral vector) for a priming composition.
At the effective filing date of the present application, Colloca et al already disclosed recombinant chimpanzee and bonobo chimpanzee adenoviral vectors (e.g. ChAd55, ChAd73, PanAd1, PanAd2 and PanAd3) that are suitable for therapy and vaccination applications (see at least the Abstract; Summary of the Invention; paragraphs 41, 44-46, 52-54, 56 and examples 3 and 6).  Colloca et al already taught that the recombinant adenoviruses have a reduced seroprevalance (paragraph 56) and at least as effective in eliciting a specific immune response as the prior art recombinant adenovirus Ad5 (paragraph 259).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Klein et al, Gall, Tang and Luytjes et al by also using  for a priming composition, in light of the teachings of Colloca et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Colloca et al already disclosed recombinant chimpanzee and bonobo chimpanzee adenoviral vectors (e.g. ChAd55, ChAd73, PanAd1, PanAd2 and PanAd3) that are suitable for therapy and vaccination applications; and that they have a reduced seroprevalance and at least as effective in eliciting a specific immune response as the prior art recombinant adenovirus Ad5.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Klein et al, Gall, Tang, Luytjes et al and Colloca et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al (US 6,180,398) in view of Gall (WO 2012/021730; IDS), Tang (US 2012/0276138) and Luytjes et al (US 9,107,939) as applied to claims 1 and 6 above, and further in view of Crystal et al (US 2009/0104232; IDS) and Lacoste et al (US 8,206,978; IDS) for the same reasons already set forth in the Office Action dated 07/12/2021 (pages 12-14).  This same rejection is restated below.
The combined teachings of Klein et al, Gall, Tang and Luytjes et al were presented above.  However, none of the cited references teaches specifically at least two of the immunogenic polypeptides encoded by the vector of the priming composition are linked by a self-cleaving cleavage site.
At the effective filing date of the present application, Crystal et al already taught a gene transfer vector (e.g., adenovirus-based vectors, including simian adenoviral vectors) for inducing an immune response against Yersinia pestis in a mammal, comprising a nucleic acid sequence encoding an immunogenic portion of one or more proteins of Yersinia pestis and/or a nucleic acid sequence encoding a monoclonal antibody directed against Yersinia pestis (see at least the Abstract; Brief Summary of the Invention; particularly paragraphs 13-16, 46-48 and 58).  Crystal et al stated “It will be appreciated that multiple coding sequences can be expressed from a single gene transfer vector using any suitable method known in the art, such as employing a dual promoter cassette, separating coding sequences with a self-cleaving sequence (e.g., a 2A peptide from foot-and-mouth disease virus), or separating coding sequences with an internal ribosomal entry site (IRES)” (bottom of paragraph 58). 
Moreover, Lacoste et al also disclosed multicistronic vectors or vectors expressing several proteins in the same transcriptional unit comprising a nucleic acid sequence encoding a fluorescent protein (see at least the Abstract; particularly col. 10, line 61 continues to line 7 of col. 11).  Lacoste et al stated “Such vectors may use internal ribosomal entry sites (IRES).  Since IRES are not functional in all hosts and do not allow for the stoichiometric expression of multiple protein, self-cleaving peptides may be used instead.  For example, several viral peptides are cleaved during translation and allow for the expression of multiple proteins from a single transcriptional unit.  Such peptides include 2A-peptides, or 2A-like sequences from members of the Picornaviridae virus family.  See for example Szymczak et al., 2004, Nature Biotechnology; 22:589-594.  The subject FP has been engineered to be efficiently released from constructs containing self-cleaving peptides” (col. 10, line 63 continues to line 7 of col. 11).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Klein et al, Gall, Tang and Luytjes et al by also utilizing self-cleaving peptides such as 2A-peptides or 2A-like sequences from members of the Picornaviridae virus family to link F, N and M2 proteins of RSV in the adenoviral vector of the priming composition, in light of the teachings of Crystal et al and Lacoste et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Crystal et al already taught using adenovirus-based vectors for inducing an immune response against Yersinia pestis in a mammal; and both Crystal et al and Lacoste et al taught that multiple coding sequences can be successfully expressed from a single gene transfer vector wherein coding sequences are separated with a self-cleaving sequence (e.g., a 2A peptide from foot-and-mouth disease virus).  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Klein et al, Gall, Tang, Luytjes et al, Crystal et al and LaCoste et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103(a) rejections in the Amendment dated 01/12/2022 (pages 3-6) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that there is no motivation or reason for one skilled in the art to combine the cited references to arrive at the presently claimed invention, and that this combination of the cited art relies on impermissible use of hindsight reconstruction.  Applicant also argued that the examiner has been required to combine at least four different references to meet all the claimed features of the invention, indicating that it is not a simple substitution of known equivalents.  Applicant further argued that the primary Klein reference teaches poxviral vectors expressing RSV F as a prime followed by a protein boost without mentioning of adenoviral vectors or any vectors other than poxviral vectors, and/or using any route of administration other than intramuscular for the vectored prime composition.  With respect to the Gall reference, Applicant argued that this reference does not teach specifically a preference to select using adenovirus expressing RSV F as the prime and all of the examples used only vectors; and therefore the skilled artisan would not consider using the adenovirus of Gall in place of the poxvirus of Klein as the priming composition with a protein boost.  Applicant also argued that although the Gall reference discloses any route can be used with intranasal and intramuscular are 2 of 10 possible routes listed, without preference being stated for any one of the 10 possibilities and all examples used an intramuscular route for the adenovirus, and accordingly there is no motivation to use an intranasal route for a priming composition combined with an intramuscular route for a boosting composition.  With 
First, the instant claims are directed to a vaccine combination comprising: (a) a priming composition in the form of a spray, aerosol or nebulizer solution, comprising an adenoviral vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide, wherein the nucleic acid construct encodes polypeptides comprising (i) the fusion protein F of RSV, (ii) nucleoprotein N of RSV and (iii) matrix protein M2 of RSV and (b) at least one boosting composition comprising at least one immunogenic polypeptide comprising fusion protein F of RSV, wherein at least one epitope of the immunogenic polypeptide encoded by the nucleic acid construct comprised in the priming composition is immunologically identical to at least one epitope of the immunogenic polypeptide comprised in the boosting composition, for use in a prime-boost vaccination regimen, wherein the priming composition is administered intranasally and at least one boosting composition is subsequently administered intramuscularly.  The claims under examination are composition claims, and not method claims.  With respect to the limitation “for use in a prime-boost vaccination regimen, wherein the priming composition is administered intranasally and at least one boosting composition is subsequently administered intramuscularly”, the examiner notes that the intended use limitation does not provide further structural details on the priming composition and the boosting composition. 

Third, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Moreover, the Examiner does not rely simply on “Simple substitution of one known element for another to obtain predictable result” to combine the cited art to arrive at the claimed invention.  Please noting the motivations provided in the above 103(a) rejections for combining the cited references.
Fourth, the primary Klein reference does not teach exclusively using poxviral vectors expressing RSV F as a prime as asserted by Applicant.  On the contrary, Klein et al stated explicitly “A priming intranasal administration of a recombinant virus expressing at least one RSV or PIV protein or immunogenic sequence there first is issued claims 1-9).
Fifth, the teachings of the Gall reference are not necessarily limited only to examples.  Gall taught specifically that in one embodiment, the immune response is “primed” upon administration of the composition containing the simian adenoviral vector, and is “boosted” upon administration of the boosting composition, wherein the boosted composition contains a human serotype 5 adenoviral vector or alternatively the boosted composition contains an RSV protein with or without a suitable adjuvant (page 40, line 15 continues to line 27 on page 41).  On page 5, lines 19-22 Gall also stated clearly “In some embodiments, the method further comprises administering a priming composition to the mammal prior to administering the simian adenoviral vector, while in other embodiments the method comprises administering a boosting composition to the mammal after administering the simian adenoviral vector”.
Sixth, with respect to hindsight argument Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As stated in the above 103(a), an ordinary skilled artisan would have been motivated to modify the teachings of Klein et al by also preparing a priming composition in the form of a spray, aerosol or nebulizer solution for intranasal administration, wherein the priming composition contains an adenoviral vector comprising a nucleic acid construct encoding polypeptides comprising the fusion protein F of RSV, nucleoprotein N of RSV and matrix protein M2 of RSV, along with a boosting composition comprising protein fusion F protein of RSV for intramuscular administration in a heterologous prime-boost vaccination to treat a mammalian subject in need thereof, because Gall already taught using a priming composition comprising a replication-deficient simian monkey adenoviral vector comprising multiple sequences encoding two or more different RSV antigens such as the F protein, the N protein, the M2-1 protein and the M2-2 protein in a heterologous prime-boost vaccination for treating or preventing RSV infection in a mammal; particularly successfully demonstrated additional CD4+ and CD8+ T cell responses for M/M2 antigens enhanced the F-induced protective response using rAd28 vectors.  Additionally, an ordinary skilled in the art would also have been motivated to formulate the priming composition containing the replication-deficient adenoviral vector encoding to take advantage of the E1/E3-defective adenovirus-mediated rapid and broad protection against a viral and bacterial pathogens via intranasal administration but not via intramuscular injection as taught by Tang; and an RSV vaccine in the form of an aerosol spray from pressured packs or a nebulizer has also been taught successfully by Luytjes et al.
Seventh, the modified priming composition and boosting composition resulting from the combined teachings of Klein et al, Gall, Tang and Luytjes et al are indistinguishable and encompassed by the vaccine combination as claimed. Please also note that the standard under pre-AIA  35 U.S.C. 103(a) is a “reasonable” expectation of success.
Eighth, with respect to the better immunization results shown in Example 5 of the present application as pointed out by Applicant previously, the examiner noted that example 5 relates to T-cell response after intranasal prime with PanAd3-RSV and boost with MVA-RSV and not with a fusion protein F of RSV as claimed.
Ninth, with respect to the so-called “superior” results reported in Examples 3-4 and Figures 4, 9-10 of the present application in Applicant’s previous arguments, the examiner noted that they were all obtained via the use of a PanAd3 (a Bonobo Adenovirus type 3-based vector) priming composition (intranasally administering or IN) and RSV F protein plus alum adjuvant as a boosting composition (intramuscular administering or IM) as compared with F protein-Alum (IM)/F protein-Alum (IM) immunization strategy and CONTROL.  However at the effective filing date of the present application (07/05/2012), a heterologous prime-boost has been recognized to be heterologous prime-boost); and virus was not detected in the lungs of the primed-boosted mice when they were challenged intranasally with mouse-adapted RSV-A2 subtype (col. 14, lines 43-47; and col. 16, lines 35-42).  In contrast, 3 out of 6 mice that were primed and boosted with the ALVAC-F recombinant virus (homologous prime-boost) had low, yet detectable in their lungs (col. 16, lines 37-40).  Additionally, Spector et al (US 2010/0272752) also taught explicitly that heterologous DNA prime-boost has been shown to elicit synergistic levels of T cell and antibody immunity that are not observed with repeated boosts with the same antigen delivery system (paragraph [0030]).
Conclusions
 	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633